Exhibit 10.7
HEALTHSPRING, INC.
PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT
(Officers and Employees)
THIS PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the  _____  day of  _____, 20 _____  (the “Grant Date”),
between HealthSpring, Inc., a Delaware corporation (together with its
Subsidiaries, the “Company”), and                     , (the “Grantee”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the HealthSpring, Inc. Amended and Restated 2006 Equity
Incentive Plan (the “Plan”).
WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”); and
WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of restricted shares to the Grantee as provided
herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1. Grant of Performance Shares.
(a) The Company hereby grants to the Grantee an award (the “Award”) of
                     shares of Common Stock of the Company (the “Shares” or
“Performance Shares”) on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan.
(b) The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse in accordance
with Sections 2 and 3 hereof.
(c) For purposes of this Agreement, the “Performance Period” shall mean the two
consecutive fiscal years of the Company beginning with the year in which the
Grant Date occurs.
2. Terms and Rights as a Stockholder.
(a) Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its discretion:

  (i)  
The number of Performance Shares subject to this Award shall be adjusted
following the end of the Performance Period pursuant to the performance criteria
set forth on Exhibit A hereto (such adjusted number of Performance Shares, the
“Restricted Shares”);

 

 



--------------------------------------------------------------------------------



 



  (ii)  
the “Restricted Period” shall expire with respect to fifty-percent (50%) of the
Restricted Shares determined above on the later of (A) the second anniversary of
the Grant Date, and (B) the date on which the Committee determines whether the
performance criteria have been met; and

  (iii)  
the “Restricted Period” shall expire with respect to an additional twenty-five
percent (25%) of the Restricted Shares granted herein on each of the third and
fourth anniversaries of the Grant Date.

The number of Performance Shares originally subject to this Award that do not
become Restricted Shares, if any, in accordance with subsection (i) above shall
be forfeited immediately by the Grantee upon the determination of the Committee
that necessary performance criteria have not been met. In the event of a Change
in Control, all Performance Shares subject to this Award (that have not
previously been forfeited by the Grantee) shall become Restricted Shares.
(b) The Grantee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Restricted Shares, subject to the following restrictions:
(i) the Grantee shall not be entitled to the removal of the restricted legends
or restricted account notices or to delivery of the stock certificate (if any)
for any Restricted Shares until the expiration of the Restricted Period as to
such shares and the fulfillment of any other restrictive conditions set forth
herein;
(ii) none of the Restricted Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted Period
as to such shares and until the fulfillment of any other restrictive conditions
set forth herein; and
(iii) except as otherwise determined by the Committee at or after the grant of
the Award hereunder, any Shares as to which the applicable “Restricted Period”
has not expired (or other restrictive conditions have not been met) shall be
forfeited, and all rights of the Grantee to such Shares shall terminate, without
further obligation on the part of the Company, unless the Grantee remains in the
continuous employment (or other service-providing capacity) of the Company for
the entire Restricted Period applicable to such Shares.
(c) Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to all Restricted Shares awarded hereunder (as to which such
Restricted Period has not previously terminated) in the following circumstances:
(i) upon the termination of the Grantee’s employment from the Company which
results from the Grantee’s death or Disability;

 

2



--------------------------------------------------------------------------------



 



(ii) upon the termination of the Grantee’s employment within one year following
a Change in Control, if the Grantee’s employment with the Company (or its
successor) is terminated by (A) the Grantee for Good Reason, or (B) the Company
for any reason other than for Cause; provided that in the event this Award is
not assumed by the Acquiror under the terms set forth in Section 13(a) of the
Plan, the Restricted Period shall automatically terminate as to all Restricted
Shares awarded hereunder (to the extent not previously terminated or forfeited).
Any shares of Common Stock, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the Shares or
Restricted Shares shall be subject to the same restrictions, terms and
conditions as such Shares or Restricted Shares.
3. Termination of Restrictions. Following the termination of the Restricted
Period, and provided that all other restrictive conditions set forth herein have
been met, all restrictions set forth in this Agreement or in the Plan relating
to such portion or all, as applicable, of the Restricted Shares shall lapse as
to such portion or all, as applicable, of the Restricted Shares, and a stock
certificate for the appropriate number of shares of Common Stock, free of the
restrictions and restrictive stock legend, shall, upon request, be delivered to
the Grantee or Grantee’s beneficiary or estate, as the case may be, pursuant to
the terms of this Agreement (or, in the case of book-entry shares, such
restrictions and restricted stock legend shall be removed from the confirmation
and account statements delivered to the Grantee in book-entry form).
4. Delivery of Shares.
(a) As of the date hereof, certificates representing the Shares may be
registered in the name of the Grantee and held by the Company or transferred to
a custodian appointed by the Company for the account of the Grantee subject to
the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee or Grantee’s
beneficiary or estate as set forth in Sections 4(b) and (c) hereof or their
forfeiture or reversion to the Company as set forth in Section 2(b) hereof. The
Committee may, in its discretion, provide that the Grantee’s ownership of Shares
prior to the lapse of any transfer restrictions or any other applicable
restrictions shall, in lieu of such certificates, be evidenced by a “book entry”
(i.e. a computerized or manual entry) in the records of the Company or its
designated agent in accordance with and subject to the applicable provisions of
the Plan.
(b) If certificates shall have been issued as permitted in Section 4(a) above,
certificates representing Shares in respect of which the Restricted Period has
lapsed pursuant to this Agreement shall be delivered to the Grantee upon request
following the date on which the restrictions on such Shares lapse.
(c) If certificates shall have been issued as permitted in Section 4(a) above,
certificates representing Shares in respect of which the Restricted Period
lapsed upon the Grantee’s death shall be delivered to the executors or
administrators of the Grantee’s estate as soon as practicable following the
receipt of proof of the Grantee’s death satisfactory to the Company.

 

3



--------------------------------------------------------------------------------



 



(d) Any certificate representing Shares shall bear (and confirmation and account
statements sent to the Grantee with respect to book-entry Shares may bear) a
legend in substantially the following form or substance:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE HEALTHSPRING, INC. AMENDED AND RESTATED 2006 EQUITY INCENTIVE
PLAN (THE “PLAN”) AND THE PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT (THE
“AGREEMENT”) BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND
HEALTHSPRING, INC. (THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS
AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN
AND THE AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE
COMPANY, COPIES OF WHICH ARE ON FILE AT THE COMPANY.
5. Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Restricted Shares free and clear of the
restrictions imposed under the Plan and this Agreement upon compliance with
applicable legal requirements.
6. No Right to Continued Employment. This Agreement shall not be construed as
giving the Grantee the right to be retained in the employ of the Company, and
subject to any other written contractual arrangement between the Company and the
Grantee, the Company may at any time dismiss the Grantee from employment, free
from any liability or any claim under the Plan.
7. Adjustments. The Committee may make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (and shall make adjustments for
the events described in Section 4.2 of the Plan) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles in accordance with the Plan whenever the
Committee determines that such events affect the Shares. Any such adjustments
shall be effected in a manner that precludes the material enlargement of rights
and benefits under this Award.
8. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

 

4



--------------------------------------------------------------------------------



 



9. Withholding of Taxes. If the Grantee makes an election under Section 83(b) of
the Code with respect to the Award, the Award made pursuant to this Agreement
shall be conditioned upon the prompt payment to the Company of any applicable
withholding obligations or withholding taxes by the Grantee (“Withholding
Taxes”). Failure by the Grantee to pay such Withholding Taxes will render this
Agreement and the Award granted hereunder null and void ab initio and the Shares
granted hereunder will be immediately cancelled. If the Grantee does not make an
election under Section 83(b) of the Code with respect to the Award, upon the
lapse of the Restricted Period with respect to any portion of Restricted Shares
(or property distributed with respect thereto), the Company may satisfy the
required Withholding Taxes as set forth by Internal Revenue Service guidelines
for the employer’s minimum statutory withholding with respect to the Grantee and
issue vested shares to the Grantee without restriction. The Company may satisfy
the required Withholding Taxes by withholding from the Shares included in the
Award that number of whole shares necessary to satisfy such taxes as of the date
the restrictions lapse with respect to such Shares based on the Fair Market
Value of the Shares, or by requiring the Grantee to remit to the Company the
proper Withholding Taxes in cash.
10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.
11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
12. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

     
To the Company:
  HealthSpring, Inc.
 
  9009 Carothers Parkway
 
  Suite 501
 
  Franklin, Tennessee 37067
 
  Attn: Corporate Secretary
 
   
To the Grantee:
  The address then maintained with respect to the Grantee in the Company’s
records.

 

5



--------------------------------------------------------------------------------



 



13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
14. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.
15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.
(remainder of page left blank intentionally)

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

            HEALTHSPRING, INC.
      By:           GRANTEE:
         

 

7